Title: To Thomas Jefferson from John H. Dye, 21 April 1825
From: Dye, John H.
To: Jefferson, Thomas


Dear Sir
Union Mills Fairfax County va
21st April 1825
The enclosed imperfect manuscript Containing the plan of Insurance, was prepared some time last year for the press; but I was advised by a Gentleman (whose opinion I had a high respect for,) that it was impracteable and inexpedient, to push such a Law into operation: but as I have since understood that he was concerned in a fire Company, and knowing self preservation to be the first Law of nature, and believing it may have had its influence on him; I am not content to decline, without first beging leave to submit it (with all its imperfections) to the consideration of your Excellency; verily believing it will receive that attention that may be due its merit. At the same time beg leave to invite your attention, to another subject that has been agitated in this section of Country; that of a Convention: which seems to meet with strong opposition, though most all agree, that certain amendments in the Constitution of va are necessary: and as the fear of an entire new order of things, together with the expence of a general Convention, seems to be the principal cause of opposition: I have thought of a more summary way; but whether practicable or not, you will be entirely competent to decide, after hearing the plan. I would propose for the people of the State to refer the Constitution to a Committee of three distinguished Cityzens for examination; by petition from all the different Counties, praying the Committee to examine and report what amendments they in their wisdom may deem necessary; and have the report published in a few papers, which would no doubt soon be copied, and its merits discussed, by all the Editors in the State: which would bring the arguments before the people at their firesides, and they could deliberate on them, untill just before the departure of the County delegates to to the Assembly; they might hold county meetings, and instruct their delegates relative to said amendments. This would concentrate the Instruction of the whole State, and enable them in their collective body to select a majority of the amendments asked for by the people, and annex them to the sketch of Laws usually distributed: They would then have them to deliberate on (untill the next  Election for county delegates,) in their regenerated form; as no doubt owing to the variety of Instruction  from different sections; our delegates would have to give and take, so as to meet the general views of the people, who would then at said Election, pass their final vote on said amendments in detail: and upon these returns being made to the next Session, let a majority of the amendments elected by the people, be made a part of the Constitution: this to be done in Convention by the Delegates, who shall be Instructed to form a Convention at the adjournment of the Assembly, which might not detain them by that time, but a few days. This would not be “leaping in the dark” as the people usually say  on the subject of the Convention.Perhaps it would be desireable for the people to set forth in their memorials some of the amendments wished for: and with great deference I will mention some few of my scanty views; Lessen the Representation one half in the lower House—fix the compensation by the People—and make the Antidueling Law a part of the Constitution; the first would Curtail the discussion one half, while the latter two, would be entirely excluded from it, having ceased to be a matter of Legislation. These three Items (saying nothing about the abolition of the Council, which  it is thought might be done without injury,) would create a fund that would very much assist our Literary Institutions if so applied; while no injury would be done to the Legislative department. As to enlarging the right of Suffrage, I would approach it with very great caution. And now Sir could you  be convinced that a part of the scanty Education that I have imbibed, is that of venerating the name of “Jefferson, & his Administration,” you would not think it an  indignity offered, when I beg leave to name yourself, Mr Madison & Mr Monroe as the Committee. Your attention is respectfully solicited to the two subjects before you  the cause of the former having engaged my mind was, that I was a sufferer by that element against which, I wish to gaurd in the most advantageous manner, against future losses, and if my zeal has carried me too far, you will be able to detect it. The latter came into my mind just as I was about writing to you about the former.The hasty unconnected Scrawl you will please pardon, and reply as soon as convenient; & Dr sir your compliance will lay me under an additional & lasting obligation—With Sentiments of profound Esteem and regard I have the Honor to remainYour very Hbl Obt SertJohn H. DyeP.S. Centreville Fairfax Cty is my nearest office